Exhibit 10.1

Loan Nos. 04 2508 01

93-0909703

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) is entered into as of May 9, 2014, by and among FAMOUS DAVE’S OF
AMERICA, INC., a Minnesota corporation, D&D OF MINNESOTA, INC., a Minnesota
corporation, LAKE & HENNEPIN BBQ AND BLUES, INC., a Minnesota corporation,
FAMOUS DAVE’S RIBS, INC., a Minnesota corporation, FAMOUS DAVE’S RIBS-U, INC., a
Minnesota corporation, and FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota
corporation (each, individually, a “Borrower” and, collectively, the
“Borrowers”), the lenders from time to time a party hereto (each, a “Lender”
and, collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), as Administrative Agent and L/C Issuer.

R E C I T A L S

A.         Borrowers, Wells Fargo, as Administrative Agent and L/C Issuer, and
the Lenders a party thereto have entered into that certain Second Amended and
Restated Credit Agreement dated as of March 4, 2010, as amended by that certain
letter agreement dated February 1, 2011, and that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of July 5, 2011 and that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
as of November 1, 2012 and that certain Third Amendment to Second Amended and
Restated Credit Agreement dated March 14, 2013 (the “Credit Agreement”).

B.         As of the date hereof, Wells Fargo is the only Lender under the
Credit Agreement.

C.         The parties desire to amend the Credit Agreement to modify certain
provisions of the Credit Agreement, all subject to the terms and conditions
hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrowers and Lenders hereby covenant and
agree as follows:

1.         Definitions. Capitalized terms used herein and not defined herein
shall have the meanings provided therefor in the Credit Agreement.

2.         Amendment Closing Date. As used in this Amendment, the term
“Amendment Closing Date” shall mean the first date that all the conditions
precedent set forth in this Amendment are satisfied or waived in accordance
herewith.



--------------------------------------------------------------------------------

3.         Amendments to Credit Agreement. Effective as of the Amendment Closing
Date:

(a)        The following definitions in Section 1.01 of the Credit Agreement
shall be amended and restated in their entirety as follows:

“Consolidated Cash Flow Ratio” means, as of the end of any Reference Period, the
ratio of (a) (i) Consolidated Cash Flow, less (ii) dividends paid by any
Borrower (other than to another Borrower), in each case, for such Reference
Period to (b) the sum of Consolidated Financial Obligations and Consolidated
Rental Expense, in each case, for such Reference Period.

“Fee Letter” means the letter agreement, dated as of May 9 2014 by and between
the Borrowers and the Administrative Agent, as the same may be amended,
restated, modified or otherwise supplemented from time to time.

“Growth Capital Expenditures” means Capital Expenditures related to the
construction, acquisition or opening of new Restaurants during any fiscal year
or the remodeling of any existing Restaurants during any fiscal year.

(b)       Section 7.06 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

7.06     Restricted Payments.

Directly or indirectly, declare, or pay or make any Restricted Payment, or set
aside or otherwise deposit or invest any sums for such purpose, or agree to do
any of the foregoing; provided, however, that (a) Restricted Payments from one
Borrower to another Borrower (only to the extent that the same may lawfully be
made by such Borrower in accordance with applicable Laws), and (b) Restricted
Payments consisting of Permitted Stock Repurchases, shall be permitted so long
as, in the case of each of the foregoing clauses (a) and (b), (1) no Default or
Event of Default shall have occurred and be continuing or would result after
giving effect to such Restricted Payment, (2) Borrowers will be in pro forma
compliance with the financial covenants set forth in Article XIV hereof as of
the most recently ended Reference Period for which financial statements were
delivered hereunder on a pro forma basis both before and after giving effect to
such Restricted Payment; (3) both before and after giving effect to such
Restricted Payment, the Adjusted Leverage Ratio is, or would be, greater than
the Incurrence Ratio, and (4) the aggregate consideration for any such Permitted
Stock Repurchase shall be paid in cash and the aggregate amount paid in
connection with all of such Permitted Stock Repurchases made hereunder shall not
exceed (A) in the aggregate in any fiscal year, an amount which, when added to
the aggregate amount of all Growth Capital Expenditures made or incurred by
Borrowers and their Subsidiaries in the aggregate during such fiscal year
exceeds the dollar

 

2



--------------------------------------------------------------------------------

amount for such fiscal year set forth in the table in Section 14.03 in any
fiscal year (i.e., $12,500,000 (or, to the extent provided for in the paragraph
following that table, $15,000,000) in fiscal year 2012 or 2013 or $15,000,000 in
fiscal year 2014 and each fiscal year thereafter) or (B) $45,000,000 in the
aggregate from and after July 5, 2011, and provided, further, that, cash
dividends may be paid by any Borrower at any time after March 31, 2014 to the
extent that the same may lawfully be made by such Borrower in accordance with
applicable Laws.

(c)        Section 14.03 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

14.03 Capital Expenditures; Permitted Stock Repurchases.

No Borrower shall, nor shall any Borrower permit any Subsidiary to, directly or
indirectly make or become legally obligated to make any Growth Capital
Expenditures costing in excess of an amount equal to (a) the applicable amount
listed in the table below in the aggregate for the Borrowers and their
Subsidiaries during each applicable fiscal year, minus (b) in each case, an
amount equal to the aggregate consideration paid in connection with all
Permitted Stock Repurchases made during the applicable fiscal year:

 

Fiscal Year    Amount FY 2009 through FY 2011    $25,000,000 FY 2012 and 2013   
$12,500,000 FY 2014 and each FY thereafter    $15,000,000

Notwithstanding the foregoing, the $12,500,000 amount set forth above for fiscal
years 2012 and 2013 may be increased by not more than $2,500,000 (to a maximum
of $15,000,000) only if the following conditions are satisfied: (1) Consolidated
EBITDA for both the current Reference Period and the immediately preceding
Reference Period shall have equaled or exceeded $17,000,000; and (2) either
(A) as of the last day of the current Reference Period the Maximum Revolving
Credit Loan Commitment shall exceed the Total Revolving Credit Outstandings by
$10,000,000 or more, or (B) as of the last day of both the current Reference
Period and the immediately preceding Reference Period, the Maximum Revolving
Credit Loan Commitment shall have equaled or exceeded the Total Revolving Credit
Outstandings by $7,500,000 or more.

4.         Organizational Documents. Each of the Borrowers represents and
warrants that (a) the articles or certificates of formation or organization and
bylaws of such Borrower most recently furnished to Administrative Agent have not
been modified or amended (except for amendments furnished to Administrative
Agent) and remain in full force and effect (b) the representations and
warranties set forth in Sections 5.01, 5.02, 5.03, 5.26 and 5.27 of the Credit
Agreement are true and correct in all material respects as of the date hereof.

 

3



--------------------------------------------------------------------------------

5.         Term Loan. The parties hereto hereby acknowledge and agree that the
outstanding principal balance of the Term Loan and the Term Loan Commitment have
been reduced to $4,476,667 as of April     , 2014.

6.         Conditions Precedent to Effectiveness of this Amendment. The
effectiveness of this Amendment is subject to satisfaction of the following
conditions precedent:

 (a)       The Administrative Agent’s receipt of the following, unless waived by
the Administrative Agent, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Borrower, each dated the
Amendment Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Amendment Closing Date) and each in form and
substance satisfactory to the Administrative Agent and its legal counsel:

(i)       two (2) executed counterparts of this Amendment;

(ii)      two (2) executed counterparts of the Fee Letter;

(iii)     a revised Compliance Certificate as of the end of the fourth fiscal
quarter of fiscal year 2013 evidencing compliance with the financial covenants
set forth in Article XIV of the Credit Agreement (including the amended
Section 14.04 set forth above);

(iv)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents executed
in connection herewith to which such Borrower is a party;

(v)      a favorable opinion or opinions (or an update of any existing opinion
or opinions given on or about the Closing Date) of counsel to the Borrowers,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and this Amendment and the Loan Documents as the
Administrative Agent may reasonably request; and

(vi)      such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require;

(b)       The Borrowers shall have paid to the Administrative Agent for the
account of each applicable Lender all fees required to be paid hereunder or
under the Fee Letter by Borrowers on the Amendment Closing Date; and

 

4



--------------------------------------------------------------------------------

(c)       Unless waived by the Administrative Agent, the Borrowers shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Amendment Closing Date, plus such additional amounts of Attorney
Costs as shall constitute its reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Administrative Agent).

7.         Ratification. The Credit Agreement, as amended by this Amendment, is
hereby ratified and remains in full force and effect. Nothing contained herein
shall be deemed to be a novation of any Note or otherwise affect the priority of
the lien of any Loan Documents.

8.         Release. In consideration of the Administrative Agent’s and the
Lenders’ entering into this Amendment, each Borrower hereby fully and
unconditionally releases and forever discharges each of the Administrative Agent
and the Lenders, and their respective directors, officers, employees,
subsidiaries, branches, affiliates, attorneys, agents, representatives,
successors and assigns and all persons, firms, corporations and organizations
acting on any of their behalves (collectively, the “Released Parties”), of and
from any and all claims, allegations, causes of action, costs or demands and
liabilities, of whatever kind or nature, from the beginning of the world to the
date on which this Amendment is executed, whether known or unknown, liquidated
or unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which any Borrower or any Subsidiary has, had, claims to have or
to have had or hereafter claims to have or have had against the Released Parties
by reason of any act or omission on the part of the Released Parties, or any of
them, occurring prior to the date on which this Amendment is executed, including
all such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Amendment is executed, including the administration or enforcement of
the Credit Agreement (collectively, all of the foregoing are the “Claims”). Each
Borrower represents and warrants that it has no knowledge of any claim by it or
by any Subsidiary against the Released Parties or of any facts or acts or
omissions of the Released Parties which on the date hereof would be the basis of
a Claim by it or by any Subsidiary or any other Loan Party against the Released
Parties which is not released hereby, and each Borrower represents and warrants
that the foregoing constitutes a full and complete release of all Claims by or
on behalf of each Borrower and any Subsidiary. The inclusion of a release
provision in this Amendment shall not give rise to any inference that but for
such release, any Claim otherwise would exist.

9.         Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all such counterparts together shall constitute one and the same
instrument.

 

5



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

FAMOUS DAVE’S OF AMERICA, INC.,

a Minnesota corporation

By:

 

/s/ Diana Purcel

Name:   Diana Purcel

Title:   Chief Financial Officer

D&D OF MINNESOTA, INC.,

a Minnesota corporation

By:

 

/s/ Diana Purcel

Name:   Diana Purcel

Title:   Chief Financial Officer

LAKE & HENNEPIN BBQ AND BLUES, INC.,

a Minnesota corporation

By:

 

/s/ Diana Purcel

Name:   Diana Purcel

Title:   Chief Financial Officer

FAMOUS DAVE’S RIBS, INC.,

a Minnesota corporation

By:

 

/s/ Diana Purcel

Name:   Diana Purcel

Title:   Chief Financial Officer



--------------------------------------------------------------------------------

FAMOUS DAVE’S RIBS-U, INC.,

a Minnesota corporation

By:

 

/s/ Diana Purcel

Name:   Diana Purcel

Title:   Chief Financial Officer

FAMOUS DAVE’S RIBS OF MARYLAND,

INC., a Minnesota corporation

By:

 

/s/ Paul D. Ziccarelli

Name:   Paul D. Ziccarelli

Title:   President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:   /s/
Stephen Leon Name:  

Stephen Leon

Title:   Managing Director By:   /s/ Darcy McLaren Name:    

Darcy McLaren

Title:   Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer and as a Lender By:   /s/
Stephen Leon Name:  

Stephen Leon

Title:   Managing Director By:   /s/ Darcy McLaren Name:    

Darcy McLaren

Title:   Director